Exhibit 10.4
TERMINATION OF INVESTOR RIGHTS AGREEMENT
This Termination of Investor Rights Agreement (this “Agreement”) is made as of
August 12, 2010, by and among Trubion Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the undersigned stockholders of the Company
(the “Stockholders,” together with the Company, the “Parties”).
RECITALS
WHEREAS, the Company proposes to enter into an Agreement and Plan of Merger
dated August 12, 2010 (the “Merger Agreement”), by and among the Company,
Emergent BioSolutions Inc., 35406 LLC and 30333 Inc., pursuant to which the
Company will become a wholly owned subsidiary of Emergent BioSolutions Inc (the
“Merger”).
WHERAS, the Parties entered into that certain Investor Rights Agreement, dated
as of July 13, 2004, as amended on December 19, 2005 (the “IRA”) which provides
for certain registration rights with respect to the shares of the Company’s
securities held by the Stockholders and other stockholders party to the IRA;
WHEREAS, the termination of the IRA, effective as of and contingent upon the
Effective Time of the Merger (as defined in the Merger Agreement) (the
“Effective Date”), is a condition to the execution of the Merger Agreement;
WHEREAS, Section 6.5 of the IRA provides that the IRA may be terminated by
written agreement among the Company and the stockholders of the Company that are
party to the IRA and hold at least two-thirds of the Registrable Securities (as
defined in the IRA);
WHEREAS, the Parties desire to terminate the IRA, effective as of and contingent
upon the Effective Time of the Merger.
AGREEMENT
NOW THEREFORE, the parties hereto agree as follows:
     1. By their respective signatures, the Stockholders hereby agree and
acknowledge that, effective as of and contingent upon the Effective Time of the
Merger, the IRA is hereby terminated in accordance with Section 6.5 thereof and,
from and after such time, shall have no further force or effect.
     2. In the event of any termination of the Merger Agreement prior to the
occurrence of the Effective Time pursuant to Article 7.1 thereof, this Agreement
shall also terminate and shall be of no further force or effect.
     3. Effective upon the Effective Date, each Party on behalf of, himself,
itself and each of their respective owners, directors, officers, shareholders,
employees, principals, affiliates, representatives, agents and attorneys, and
their respective parent and subsidiary companies, and any affiliated and
associated companies, and predecessors or successors in interest and assigns,
hereby

 



--------------------------------------------------------------------------------



 



fully, irrevocably and unconditionally release, acquit and forever discharge
each other from any and all claims, liabilities, obligations, demands, causes of
action, damages, costs, losses, debts and expenses, including without limitation
any claims for court costs or attorneys’ fees, of whatever kind or nature, in
law or in equity, in contract or tort, whether known or unknown, asserted and/or
raised, suspected or claimed, or which could have been asserted and/or raised in
any action arising from or related to the IRA.
     4. This Agreement constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof and all other written or oral
agreements existing between the parties hereto concerning such subject matter
are expressly canceled.
     5. This Agreement shall be construed, interpreted, and applied in
accordance with, and shall be governed by, the laws applicable in the State of
Washington.
     6. This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
[signature page follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement to terminate
the IRA as of the date first above written.

                             
 
      “Company”               “Stockholder”    
 
                            Trubion Pharmaceuticals, Inc.       ARCH Venture
Fund V, L.P.    
 
                            By:   /s/ STEVEN GILLIS       By:   ARCH Venture
Partners V, L.P.                              
 
  Name:   Steven Gillis, Ph.D.           Its:   General Partner         Its:  
Executive Chairman and Acting President       By:   ARCH Venture Partners V,
L.L.C.    
 
                  Its:   General Partner    

                  By:   /s/ ROBERT NELSON         Name:   Robert Nelson       
Its: Managing Director        ARCH V Entrepreneurs Fund V, L.P.
      By:   ARCH Venture Partners V, L.P.         Its: General Partner     
By:   ARCH Venture Partners V, L.L.C.         Its: General Partner             
        By:   /s/ ROBERT NELSON         Name:   Robert Nelson        Its:
Managing Director        Healthcare Focus Fund, L.P.
      By:   ARCH Venture Partners V, L.P.         Its: General Partner     
By:   ARCH Venture Partners V, L.L.C.         Its: General Partner             
        By:   /s/ ROBERT NELSON         Name:   Robert Nelson        Its:
Managing Director   

[SIGNATURE PAGE TO TERMINATION OF IRA]

 



--------------------------------------------------------------------------------



 



           

Frazier Healthcare IV, L.P.
      By:   FHM IV, LP         Its general partner      By:   FHM IV, LLC      
  Its general partner                      By:   /s/ THOMAS S. HODGE        
Name:   Tom Hodge        Its: COO        Frazier Affiliates IV, L.P.
      By:   FHM IV, LP         Its general partner      By:   FHM IV, LLC      
  Its general partner                      By:   /s/ THOMAS S. HODGE        
Name:   Tom Hodge        Its: COO        Frazier Healthcare III, L.P.
      By:   FHM III, LLC         Its general partner                      By:  
/s/ THOMAS S. HODGE         Name:   Tom Hodge        Its: COO        Frazier
Affiliates III, L.P.
      By:   FHM III, LLC         Its general partner                      By:  
/s/ THOMAS S. HODGE         Name:   Tom Hodge        Its: COO   

[SIGNATURE PAGE TO TERMINATION OF IRA]

 



--------------------------------------------------------------------------------



 



            Venrock Partners, L.P.
      By:   Venrock Partners Management LLC,         Its: General Partner       
        Venrock Associates IV, L.P.
      By:   Venrock Management IV, LLC,         Its: General Partner           
    Venrock Entrepreneurs Fund IV, L.P.
      By:   VEF Management IV, LLC,         Its: General Partner               
      By:   /s/ DAVID L. STEPP         Name:   David L. Stepp        Its:
Authorized Signatory   

[SIGNATURE PAGE TO TERMINATION OF IRA]

 



--------------------------------------------------------------------------------



 



            Prospect Venture Partners II, L.P.
      By:   Prospect Management Co. II, LLC
General Partner               By:   /s/ DAVID MARKLAND         Name:   David
Markland        Its: Attorney-In-Fact        Prospect Associates II, L.P.
      By:   Prospect Management Co. II, LLC
General Partner             By:   /s/ DAVID MARKLAND         Name:   David
Markland        Its: Attorney-In-Fact     

[SIGNATURE PAGE TO TERMINATION OF IRA]

 